DETAILED ACTION
ALLOWABILITY NOTICE / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.  Applicant’s 2/17/21 second Preliminary amendment has been entered in response to the 2/16/21 interview of record.  Applicant has cancelled claims 2, 4, 11, 13 and 20.  Amended claims 1, 3, 5-10, 12 and 14-19 are allowed over the prior art of record. 

3.  The following is an examiner’s statement of reasons for allowance over the prior art: 
	The prior art of record does not appear to disclose, at a minimum, the following combination of certain features of independent claim 1 (where independent claims 10 and 19 include substantially the features of claim 1): 
 “receiving, by the one or more processing devices, a user input specifying a quantity of a plurality of scannable service codes in the service code management interface; 
generating, by the one or more processing devices, the plurality of scannable service codes, wherein the plurality of scannable service codes comprises a same user identification information, wherein the same user identification information comprises a user financial account; 
displaying, on a user mobile terminal, by the one or more processing devices, the plurality of scannable service codes; 

generating and displaying, by the one or more processing devices, a first label that overlays the displayed first service code and indicates that the first service code is in a first payment status, 
wherein the first payment status comprises a payment opening status that indicates that the user financial account starts being charged; 
determining, by the one or more processing devices, that a second service code of the displayed plurality of scannable service codes has been scanned by a transportation station-exit toll terminal at an exit station; and 
generating and displaying, by the one or more processing devices, a second label that overlays the displayed second service code and indicates that the second service code is in a second payment status, 
wherein the second payment status comprises a payment end status that indicates that a final payment amount is to be deducted from the user financial account.”

4.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See, MPEP §707.05)  The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but does not disclose all claimed features including those identified herein as reasons for allowance: 
Kang et al. (US Patent Publication 2020/0012999 A1) discloses a two-dimensional code displayed on a user’s portable terminal device that can be scanned when the user enters and exits an unmanned store to: identify the customer, update the customer status and determine a payment status of the customer, but does not disclose other claimed features of applicant’s claimed invention, including displaying respective labels that overlay service codes displayed on the user mobile device that indicate a specific payment status of the user when the user exits and enters. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JOSEPH W. KING/Primary Examiner, Art Unit 3696